
	
		I
		112th CONGRESS
		2d Session
		H. R. 4652
		IN THE HOUSE OF REPRESENTATIVES
		
			April 25, 2012
			Mr. Bishop of Georgia
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on certain portable
		  infrared gas grill and cooler combinations.
	
	
		1.Certain portable infrared gas
			 grill and cooler combinations
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Portable infrared gas grill and cooler combinations with 290
						sq. in. of grilling surface and two 30-quart soft-sided coolers (provided for
						in subheading 7321.11.10)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
